Justice KOURLIS
concurring:
I join the majority opinion, but write separately to discuss facts and law that bear upon the analysis, but were not directly at issue in the case.
I.
First, case law in Colorado resolves against the State the argument that the condition of a roadway includes only the traveled surface of that road. For almost twenty years, the courts have concluded that we *464must look not only at the traveled surface of the roadway but also at the abutting conditions that affect that road surface-and the General Assembly has not acted to refute that conclusion. In 1988, this court decided Stephen v. City & County of Denver, 659 P.2d 666 (Colo.1983), in which we dealt with the argument that a "dangerous condition" was limited to the physical condition of the road itself and the State had no responsibility to maintain or deal with abutting or intrinsically related conditions. We declined to accept the argument, holding:
Viewing a road and street system functionally, it is apparent that stop signs are integral parts of roads and highways. We believe that to construe "dangerous condition" to be limited to the physical condition of the road surface gives too cramped a reading to the statute and ignores the purpose for which this exception to sovereign immunity was created.
Id. at 668.
In response to that decision, the General Assembly in 1986 amended section 24-10-106(1)(d), 7 C.R.S. (2001) to provide that "physically interferes with the movement of traffic" shall not include "traffic signs, signals, or markings, or lack thereof." See ch. 166, see. 5, § 24-10-106, 1986 Colo. Sess. Laws 875-76. However, when discussing that amendment in State v. Moldovan, 842 P.2d 220 (Colo.1992), this court stated that:
It does not follow from these amendments, however, that a dangerous condition of a public highway that "physically interferes with the movement of traffic on the paved portion" of the highway is limited only to those dangerous conditions that have their physical source in the highway surface itself, Such a construction, in our view, cannot be squared with the statutory text adopted by the General Assembly in 1986.
Id. at 224. Accordingly, the court concluded that:
Our discussion in Stephen of the functionally integrated character of a highway system, involving as it does not only the road surface but also other safety devices that may be physically separated from the road surface, remains as true today as it was in 1988. Consistent with the principle that a legislative grant of sovereign immunity must be strictly construed, we conclude that, exclusive of the "traffic signs, signals, or markings, or the lack thereof" expressly set forth in section 24-10-106(1)(8), an improperly maintained safety device that is an integral part of the state highway system may constitute a dangerous condition on a highway that physically interferes with the movement of traffic on the paved portion of the highway and, thus, may be the basis of a tort claim against the public entity responsible for maintaining the device.
Id. at 224-25.
In Schlitters v. State, 787 P.2d 656 (Colo.App.1989), the court of appeals rejected the contention that the Stephen ruling was no longer viable after amendment to the statute. Rather, that court noted that the amendments were
meant primarily to delete traffic signs, signals, or markings, or the lack thereof from the statutory definition of the phrase "physically interferes with the movement of traffic" and that it would be specious to hold that a foreseeable condition, whether it exists on or off the road surface, that has and will continue to present a dangerous condition may exist if there has been a failure to maintain the roadside so as to avoid the presence of obstructions.
Id. at 657-58 (quotation marks omitted).
Similarly, in Swieckowski v. City of Fort Collins, 934 P.2d 1380, 1386 (Colo.1997), we concluded that the design of an improved roadway does not exist in the abstract and that therefore independent existing physical features which are contiguous to the improvement are not independent of the improved roadway but instead are part of the design of an improved roadway.
Hence, I agree with the majority that we must look at the road cut as well as the road surface in analyzing the design and maintenance questions presented in this case.
IL.
Second, I agree with the majority that the statute does not grant a waiver of immunity *465for every rock that falls on any highway in Colorado. We live in a mountainous state with some roads that were dangerous when designed and constructed and remain so. However, the General Assembly has not taken steps that could allow for a more measured approach to highway maintenance.
In his affidavit, Mr. Andrew describes his role in the "Statewide Rockfall Program." The first phase of that program, he explains, consists of the visual examination and rating of the slopes adjacent to Colorado's highways. The slope from which the rock fell in this case was rated a four on a seale of one to four, indicated that it posed the most serious threat of danger from rockfall activity. In the second phase of the "Statewide Rockfall Program," Andrew prioritized the slopes rated three or four according to the severity of the hazard presented. Those sites that rated the highest for potential hazard were then scheduled for preliminary rockfall mitigation design studies. Out of the approximately 700 slopes rating a three or four, the slope in question in this case received a score of 381. Thus, there were presumably 380 sites around the state more dangerous than this one.
As reflected in the third prong of the test outlined in Walton v. State, 968 P.2d 636 (Colo.1998), section 24-10-108(1), 7 C.R.S. (2001) predicates a waiver of governmental immunity on a finding that the dangerous condition causing the injury was known to exist or should have been known to exist. A dangerous condition should have been known to exist, moreover, "if it is established that the condition existed for such period of time and was of such a nature that, in the exercise of reasonable care, such condition and its dangerous character should have been discovered." Id. at 644. Thus, section 24-10-103(1) immunizes the state from liability for injuries caused by a dangerous condition that it has not yet had an opportunity to discover. The section does not, however, appear to afford the state protection from liability for conditions of which it knows, but which-for lack of funding, resources, or time-it has not yet had an opportunity to address.
Given a finite budget, and a state with aging road systems through mountainous areas, the state should have some degree of flexibility to determine the best uses of its resources. To preserve this flexibility, other jurisdictions around the country have excepted discretionary functions from waivers of governmental immunity. We have no such exception.1
*466TIL
Hence, the cases on point in Colorado and the absence of a discretionary function exception to governmental immunity dictate the analysis in which the majority engages under these facts, and I therefore join that opinion.
I am authorized to state that‘ Justice COATS joins in this concurrence.

. The federal government and many states have immunized the performance of discretionary functions from liability. See 28 U.S.C. § 2680(a) (1994) (excepting from waiver of immunity "laIny claim ... based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a federal agency or an employee of the Government, whether or not the discretion involved be abused"); Alaska Stat. § 09.50.250(1) (Michie 2000) (immunity for discretionary functions); Ariz.Rev.Stat. § 26-314(A) (2000) (immunity for discretionary functions); Cal. Gov't Code § $20.2 (West 1995) (immunity for discretionary functions); Del.Code. Ann. tit. 10 § 4001(1) (Michie 1999) (immunity where an act or omission complained of arose out of and in connection with the performance of an official duty requiring a determination of policy}; Ga.Code Ann. § 50-21-24(2) (1998) (immunity for discretionary functions); Haw.Rev.Stat. Ann. § 662-15(1) (Michie Supp.2000) (immunity for discretionary functions); Idaho Code § 6-904(1) (Mi-chie 1998) (immunity for discretionary functions); Iowa Code Ann. § 669.14(1) (West 2001) (immunity for discretionary functions)}; Kan. Stat. Ann. § 75-6204(e) (immunity for discretionary functions), (h) (immunity for discretionary placement of traffic signals and devices), (m) (immunity for discretionary approval of plan or design) (Supp.2000); Ky.Rev.Stat. Ann. § 44.073(13)(a) (Michie 1999) (immunity for discretionary acts or decisions); Maine Rev. Stat. Ann. tit. 14, § 8104-B(3) (West Supp.2000) (immunity for discretionary functions); Mass. Gen. Laws. Ann. ch. 258, § 10(b) (West Supp.2001) (immunity for discretionary functions); Minn. Stat. Ann, § 3.736(b) (West 2000) (immunity for discretionary functions); Miss.Code. Ann. § 11-46-9(d) (immunity for discretionary functions), (g) (immunity for "exercise of discretion in determining whether or not to seek or provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services"), (p) (immunity for exercise of discretion in approving design or plan) (Supp.2001); Neb.Rev. Stat. § 81-8,219(1) (Supp.2000) (immunity for discretionary functions); Nev.Rev.Stat. Ann. 41.032(2) (Michie 1996) (immunity for discretionary functions); NH.Rev.Stat. Ann. § 541-B:19(c) (1997) (immunity for discretionary or planning functions); NJ. Stat. Ann. § 59:2-3 ('Discretionary activities"), (a) (immunity for discretionary functions), (b) ("A public entity is not liable for legislative or judicial action or *466inaction, or administrative action or inaction of a legislative or judicial nature."), (c) ("A public entity is not liable for the exercise of discretion in determining whether to seek or whether to provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services."), (d) ("A public entity is not liable for the exercise of discretion when, in the face of competing demands, it determines whether and how to utilize or apply existing resources, including those allocated for equipment, facilities and personnel unless a court concludes that the determination of the public entity was palpably unreasonable. Nothing in this section shall exonerate a public entity for negligence arising out of acts or omissions of its employees in carrying out their ministerial functions.") (West 1992); ND. Cent.Code § 32-12.2-02(3)(b) (Supp.2001) (immunity for discretionary functions); Okla. Stat. Ann. tit. 51., § 155(5) (West Supp.2002) (immunity for discretionary functions); Or.Rev.Stat. § 30.265(c) (1999) (immunity for discretionary functions); 42 Pa. Cons.Stat. Ann. § 8524(3) (West 1998) (immunity for discretionary functions); S$.C.Code Ann. § 15-78-60(5) (Law.Coop.Supp.2000) (immunity for discretionary functions); Tenn.Code. Ann. § 29-20-205(1) (2000) (immunity for discretionary functions); Tex. Civ. Prac. & Rem.Code Ann. § 101.056(2) (Vernon 1997) (immunity for "a governmental unit's decision not to perform an act or on its failure to make a decision on the performance or nonperformance of an act if the law leaves the performance or nonperformance of the act to the discretion of the governmental unit"); Utah Code Ann. § 63-30-10(1) (Supp.2001) (immunity for discretionary functions); Vt. Stat. Ann. tit. 12, § 5601(e)(1) (Supp.2001) (immunity for discretionary functions); see also United States v. Varig Airlines, 467 U.S. 797, 814, 104 S.Ct. 2755, 81 L.Ed.2d 660 (1984) (explaining that in enacting 28 U.S.C. § 2680(a) "Congress wished to prevent judicial 'second guessing' of legislative and administrative decisions grounded in social, economic, and political policy through the medium of an action in tort" and that therefore, "decisions requir[ing] the agency to establish priorities for the accomplishment of its policy objectives by balancing the objectives sought to be obtained against such practical considerations as staffing and funding" are within the exception); Dalehite v. United States, 346 U.S. 15, 34-36, 73 S.Ct. 956, 97 L.Ed. 1427 (1953) ('The 'discretion' protected by [28 U.S.C. § 2680(a) ] is ... the discretion of the executive or the administrator to act according to one's judgment of the best course. ... This includes more than the initiation of programs and activities. It also includes determinations made by executives or administrators in establishing plans, specifications, or schedules of operations. Where there is room for policy judgment and decision, there is discretion."); Mitchell v. United States, 225 F.3d 361, (3d Cir .2000) (holding that National Park Service's choice not to repair or improve structures adjacent to a road came within discretionary function exception because the need for such repairs existed on nearly all road sections in the Park and therefore, given its restricted budget, the Service was forced to determine priorities and repair the more urgent problems first); Cope v. Scott, 45 F.3d 445, 451 (D.C.Cir.1995) (holding that Park Service's decision not to repave a particular section of road was within discretionary function exception because this section was thirty-third on a maintenance priority list of eighty sections @of park road and "determining the appropriate course of action would require balancing factors such as Beach Drive's overall purpose, the allocation of funds among significant project demands, the safety of drivers and other park visitors, and the inconvenience of repairs as compared to the risk of safety hazards"); Baum v. United States, 986 F.2d 716, 724 (4th Cir.1993) ('The decision of how and when to replace a major element of a substantial public facility is ... at bottom a question of how best to allocate resources.")